Citation Nr: 0527125	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  02-20 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected bilateral pes planus, currently evaluated as 50 
percent disabling.  

2.  Entitlement to an increased rating for the service-
connected hammer toes of the left foot with callous 
formations, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for the service-
connected hammer toes of the right foot with callous 
formations, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for the hallux valgus 
of the right foot, currently evaluated as 10 percent 
disabling.  

5.  Entitlement to an increased (compensable) rating for the 
service-connected hallux valgus of the left foot.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1974 to August 
1976.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO denied a rating in excess of 10 
percent for the service-connected bilateral pes planus; 
denied a compensable rating for the hammer toes of the left 
foot; denied a compensable rating for the hammer toes of the 
right foot; denied a rating in excess of 10 percent for the 
hallux valgus of the right foot; and denied a compensable 
rating for hallux valgus of the left foot.  The veteran 
timely appealed those denials for increased ratings.  

The veteran testified at a personal hearing via 
videoconference at the RO before the undersigned Veterans Law 
Judge in July 2003.  The Board remanded the case in May 2004 
for additional development.  

In an April 2005 rating decision, the Appeals Management 
Center (AMC) increased the veteran's disability rating for 
the service-connected bilateral pes planus to 50 percent, 
effective on July 2, 2002, the date of the veteran's claim 
for increase.  The AMC increased the noncompensable ratings 
for the service-connected hammer toes of the right foot and 
hammer toes of the left foot to 10 percent for each foot, 
also effective on July 2, 2002, the date of the veteran's 
claim for increase.  The AMC confirmed and continued the 10 
percent for the service-connected hallux valgus of the right 
foot and the noncompensable rating for the service-connected 
hallux valgus of the left foot.  The case has been returned 
to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran's service-connected pes planus is manifested 
by pronounced disability; however, the 50 percent rating 
currently assigned is the maximum allowable rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5276 for acquired flat 
foot, and the medical evidence of record does not suggest 
that the veteran's service-connected bilateral pes planus 
would be more appropriately rated under another diagnostic 
code.  

2.  The veteran's service-connected hammer toes of the right 
foot are manifested by hammer toes of every toe; however the 
10 percent rating currently assigned is the maximum allowable 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5282 for 
hammer toes, and the medical evidence of record does not 
suggest that the veteran's service-connected hammer toes of 
the right foot with callous formations, would be more 
appropriately rated under another diagnostic code.  

3.  The veteran's service-connected hammer toes of the left 
foot are manifested by hammer toes of every toe; however the 
10 percent rating currently assigned is the maximum allowable 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5282, for 
hammer toes, and the medical evidence of record does not 
suggest that the veteran's service-connected hammer toes of 
the left foot would be more appropriately rated under another 
diagnostic code.  

4.  The veteran's service-connected hallux valgus of the 
right foot is productive of moderately severe impairment, 
status post surgery with recurrent deformity; however, the 10 
percent rating currently assigned is the maximum allowable 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5280, for 
hallux valgus, and the medical evidence of record does not 
suggest that the veteran's service-connected hallux valgus of 
the right foot would be more appropriately rated under 
another diagnostic code.  

5.  The probative medical evidence of record indicates that 
the veteran's service-connected hallux valgus of the left 
foot is shown to be moderately severe, status post surgery 
with recurrent deformity.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for the 
service-connected pes planus have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2004).  

2.  The criteria for a rating in excess of 10 percent for the 
service-connected hammertoes of the right foot with callous 
formations have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5282 (2004).  

3.  The criteria for a rating in excess of 10 percent for the 
service-connected hammertoes of the left foot with callous 
formations have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5282 (2004).  

4.  The criteria for a rating in excess of 10 percent for the 
hallux valgus of the right foot have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5280 (2004).  

5.  The criteria for a 10 percent rating, but no more, for 
the hallux valgus of the left foot have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5280 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, notice of the VCAA was provided to the 
veteran in July 2002, prior to the initial unfavorable agency 
decision which was issued in September 2002.  As such, the 
Board finds no defect with respect to the timing of the VCAA 
notice.  

With regard to the content, or scope of the July 2002 duty-
to-assist letter, the Board finds that VA fully notified the 
veteran of what is required to substantiate his claims.  
Together, the VCAA letter of July 2002, the rating decision 
of September 2002, the November 2002 Statement of the Case, a 
subsequent duty-to-assist letter issued in May 2004, the 
April 2005 rating decision, and the May 2005 Supplemental 
Statement of the Case (SSOC) provided the veteran with a 
summary of the evidence, the applicable laws and regulations 
and a discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  Additionally, the veteran was requested 
to submit any evidence in his possession.  No other evidence 
was identified or submitted by the veteran.  It is therefore 
the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  The 
duty to notify the appellant was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103 (West 2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, VA treatment records, and VA examination 
reports dated in June 2001, August 2002, and January 2005, as 
well as testimony and written statements from the veteran.  
As VA examinations and other medical evidence are of record, 
the Board finds no further VA examination necessary in this 
case.  It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  

II.  Increased Ratings 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 38 
C.F.R. § 4.2 (2004); Francisco v. Brown, 7 Vet. App. 55 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  

All potentially applicable diagnostic codes must be 
considered when evaluating disability. However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2004).  Where, however, 
separate and distinct manifestations have arisen from the 
same injury, separate disability ratings may be assigned 
where none of the symptomatology of the conditions overlaps.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  When applying 
the rating schedule, it is not expected, especially with the 
more fully described grades of disabilities that all cases 
will show all the findings specified.  38 C.F.R. § 4.21 
(2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

A.  Bilateral Pes Planus

The veteran's bilateral pes planus is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  The Rating Schedule 
provides that an acquired flatfoot condition will be rated as 
noncompensable for a mild unilateral or bilateral disability 
where symptoms are relieved by built-up shoe or arch support.  
A moderate unilateral or bilateral disability with weight- 
bearing over or medial to the great toe, inward bowing of the 
tendo Achilles, and pain on manipulation and use of the feet 
is rated as 10 percent disabling.  A severe disability with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, an 
indication of swelling on use, and characteristic callosities 
is rated as 20 percent disabling where it is unilateral and 
as 30 percent disabling where it is bilateral.  A pronounced 
disability with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo Achilles on manipulation, which is 
not improved by orthopedic shoes or appliances is rated as 30 
percent disabling where it is unilateral and as 50 percent 
disabling where it is bilateral.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2004).

VA examinations in August 2002 and January 2005 reveal 
complaints of severe pain with calluses formation on both 
feet, weakness and swelling of the feet with intermittent 
redness.  The veteran reported that he could only wear slip-
on shoes, that he could only stand for 10 minutes, and 
walking was limited to 20 yards due to extreme pain.  He 
reported that he soaked his feet in Epsom salts for relief 
and used a cane to aid in ambulation.  Examination revealed 
tenderness of the plantar surface especially over callus 
formations with moderately severe pes planus. The examiner 
remarked that the veteran's bilateral pes planus caused 
pronounced disability manifested by marked pronation and 
extreme tenderness of the plantar surfaces with moderate 
inward displacement.  There is obvious pain on weightbearing 
and with manipulation of feet.  The diagnoses included 
moderate severe pes planus of both feet.  As result of these 
examinations, the AMC, in June 2005 assigned the maximum 50 
percent rating for the service-connected bilateral pes planus 
under Diagnostic Code 5276, effective from July 2002, the 
date of the veteran's claim for increase.  

The Board has examined all other potentially pertinent 
diagnostic codes and notes that the veteran's bilateral foot 
disability is either at or above the maximum allowable 
ratings for the remaining diagnostic codes pertaining to foot 
disabilities except as follows:  Under Diagnostic Code 5283, 
for malunion or nonunion of the tarsal or metatarsal bones a 
30 percent disability rating (per foot) is warranted for 
severe malunion or nonunion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5283 (2004).
Under Diagnostic Code 5284, other foot injuries, a 30 percent 
disability rating (per foot) is warranted for severe 
residuals of foot injury.  A 40 percent evaluation is 
warranted for loss of use of the foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2004).

The use of manifestations not resulting from service-
connected disease or injury in establishing the service- 
connected evaluation, and the evaluation of the same 
disability under differing diagnoses is to be avoided. 38 
C.F.R. § 4.14 (2004).

Upon review, the Board finds that the medical evidence does 
not support an evaluation in excess of 50 percent for the 
veteran's service connected bilateral pes planus.  The 
medical evidence from the most recent VA examination reflects 
that the veteran's pes planus is pronounced, but the evidence 
does not suggest that the veteran's bilateral pes planus 
would be more appropriately rated under another diagnostic 
code.  In other words, the symptoms attributable to his 
service-connected bilateral pes planus do not more closely 
resemble a severe foot disability caused by malunion or 
nonunion of the tarsal or metatarsal bones or other foot 
injury.  His problems due to bilateral pes planus are not 
shown to be the equivalent of such injury to the bones of the 
feet as contemplated by Diagnostic Codes 5283 and 5284 as to 
warrant a 30 percent rating per foot.  

In sum, the medical evidence reveals that the severity of the 
veteran's bilateral pes planus more nearly approximates the 
criteria set forth under Diagnostic Code 5276 for pronounced 
acquired flat foot, and the Board therefore finds that the 
veteran's bilateral pes planus is properly rated as 50 
percent disabling under 38 C.F.R. § 4.71, Diagnostic Code 
5276.  A rating in excess of 50 percent for the bilateral pes 
planus is not warranted.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Here, the 
evaluation for bilateral pes planus is not based on 
limitation of motion and the holding in DeLuca is not 
applicable.  Moreover, the veteran has already been assigned 
the maximum allowable rating for his bilateral pes planus.  
If a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. § 4.40 and 4.45 are applicable.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

In this regard, the Board notes that the veteran's "other 
foot disorders" include hammertoes and hallux valgus of both 
feet, which are service-connected and separately rated.  As 
such, there is no basis for a rating in excess of 50 percent 
under any other diagnostic code.  

B.  Hammer Toes

VA examinations in August 2002 and January 2005 reveal 
complaints of severe pain with calluses formation on both 
feet, weakness and swelling of the feet with intermittent 
redness.  The veteran reported that he could only wear slip 
on shoes, that he could only stand for 10 minutes, and 
walking was limited to 20 yards due to extreme pain.  He 
reported that he soaked his feet in Epsom salts for relief 
and used a cane to aid in ambulation.  Examination of the 
right foot revealed callus formations beneath the 2nd toe and 
at the 4th and 5th metatarsal heads, deformity of the 2nd toe 
which rotated and subluxed beneath the 3rd toe, and hammer 
toes of all toes.  Examination of the left foot revealed 
callus formations under the 1st and 3rd metatarsal heads and 
hammertoes of all toes.  There is obvious pain on 
weightbearing due to the callosities of both feet and the 
veteran walks methodically trying to stay off the 
callosities.  The diagnoses included hammertoe deformities of 
both feet, status post multiple surgeries with recurrence and 
multiple callous formations of both feet causing significant 
pain and loss of endurance.

Based on these findings, the AMC, in June 2005, assigned a 10 
percent evaluation for hammer toes of the left foot and a 10 
percent evaluation for hammer toes of the right foot, both 
effective from July 2002, the date of the veteran's claim for 
increase.  The veteran's bilateral hammertoe disabilities 
have been rated, separately, pursuant to the rating criteria 
under 38 C.F.R. § 4.71a, Diagnostic Code 5282 (2004).  The 
criteria therein provides for a noncompensable disability 
rating for a disability manifested among single toes.  The 
maximum disability rating of 10 percent is warranted when the 
disability involves all toes, unilaterally, without claw 
foot. 38 C.F.R. § 4.71a, Diagnostic Code 5282 (2004).

The Board considered other potentially applicable 
regulations, including the criteria for a rating in excess of 
10 percent under the other diagnostic codes, to include 
Diagnostic Code 5284, Diagnostic Code 5278, Diagnostic Code 
5283.  

Under Diagnostic Code 5284 for other foot injuries, a 
moderate disability warrants a 10 disability percent rating.  
A moderately severe disability warrants a 20 percent 
disability rating, and a severe disability warrants a 30 
percent disability rating.  38 C.F.R. § 4.71a (2004).   Here, 
the Board notes that the veteran has other foot disorders to 
include bilateral pes planus and hallux valgus of both feet, 
which are already service connected and separately rated.  
Accordingly, rating the veteran under Diagnostic Code 5284 
would result in pyramiding, i.e., rating the same 
manifestations under different diagnoses.  38 C.F.R. § 4.14 
(2004).  Pyramiding is to be avoided.

Other potentially applicable diagnostic codes which provide 
for a rating in excess of 10 percent for foot disorders 
include Diagnostic Code 5278 for acquired claw foot (pes 
cavus), and Diagnostic Code 5283 for malunion or nonunion of 
tarsal or metatarsal bones.  A rating of 20 percent is also 
provided for moderately severe malunion or nonunion of tarsal 
or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Code 5283 
(2004). cited above.  However, the Board finds, that a rating 
under these codes is not assignable because the veteran's 
service-connected hammer toes of the right and left foot are 
more appropriately rated under Diagnostic Code 5282, the 
diagnostic code specifically intended to rate hammer toes.  
There are no findings of claw foot or malunion or nonunion of 
tarsal or metatarsal bones.  As such, there is no basis for a 
rating in excess of 10 percent under any of these diagnostic 
codes.  

In this case, the veteran's hammer toes of the right foot and 
left foot warrant 10 percent ratings since the evidence shows 
that all of the veteran's toes are hammertoes.  As noted 
above, 10 percent is the maximum rating under that code.  

Finally, as noted hereinabove, when an evaluation of a 
disability is based on limitation of motion, the Board must 
also consider, in conjunction with the otherwise applicable 
diagnostic code, any additional functional loss the veteran 
may have sustained by virtue of other factors as described in 
38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Here, the evaluations for the hammertoes of 
both feet are not based on limitation of motion and the 
holding in DeLuca is not applicable.  Moreover, the veteran 
has already been assigned the maximum allowable rating for 
his hammertoes of each foot.  If a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

Thus, the Board finds that the preponderance of the evidence 
does not support ratings in excess of 10 percent for 
hammertoes of the right and left feet.  Thus, the claims for 
increased ratings in excess of 10 percent for hammertoes of 
the right and left feet are denied.  

C.  Hallux Valgus - Right Foot

VA examination of August 2002 noted significant hallux valgus 
of the right foot status post surgery with recurrent 
deformity.  VA examination in January 2005 reveal complaints 
of severe pain with calluses formation on both feet, weakness 
and swelling of the feet with intermittent redness.  The 
veteran reported that he could only wear slip on shoes, that 
he could only stand for 10 minutes, and walking was limited 
to 20 yards due to extreme pain.  He reported that he soaked 
his feet in Epsom salts for relief and used a cane to aid in 
ambulation.  Examination revealed tenderness of the plantar 
surface especially over callus formations and bilateral 
moderate hallux valgus.  Examination of the right foot 
revealed callus formations beneath the 2nd toe and at the 4th 
and 5th metatarsal heads, deformity of the 2nd toe which 
rotated and subluxed beneath the 3rd toe.  Examination of the 
left foot revealed callus formations under the 1st and 3rd 
metatarsal heads.  There is obvious pain on weightbearing due 
to the callosities of both feet and the veteran walks 
methodically trying to stay off the callosities.  The 
examiner stated that the veteran's hallux valgus on either 
foot is not the equivalent to loss or amputation of the great 
toe.  The diagnoses included hallux valgus status post 
surgery with recurrent deformity of both feet.

Hallux Valgus is rated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5280.  Under the regulatory provision of 
Diagnostic Code 5280, a rating of 10 percent is warranted for 
severe unilateral hallux valgus if the extent of disability 
is equivalent to amputation of the great toe.  A 10 percent 
rating is also warranted for postoperative unilateral hallux 
valgus with resection of the metatarsal head.  38 C.F.R. § 
4.71a, Diagnostic Code 5280.  A 10 percent rating is the 
maximum rating available under Diagnostic Code 5280.  Id.  As 
such, the veteran is already receiving the maximum evaluation 
permitted under this diagnostic Code for the hallux valgus of 
the right foot.  

The Board considered other potentially applicable 
regulations, including the criteria for a rating in excess of 
10 percent under the other diagnostic codes, to include 
Diagnostic Code 5284, Diagnostic Code 5278, Diagnostic Code 
5283.  

Under Diagnostic Code 5284 for other foot injuries, a 
moderate disability warrants a 10 disability percent rating.  
A moderately severe disability warrants a 20 percent 
disability rating, and a severe disability warrants a 30 
percent disability rating.  38 C.F.R. § 4.71a (2004).   Here, 
the Board notes that the veteran has other foot disorders to 
include bilateral pes planus and hallux valgus of both feet, 
which are already service connected and separately rated.  
Accordingly, rating the veteran under Diagnostic Code 5284 
would result in pyramiding, i.e., rating the same 
manifestations under different diagnoses.  38 C.F.R. § 4.14 
(2004).  Pyramiding is to be avoided.

Other potentially applicable diagnostic codes which provide 
for a rating in excess of 10 percent for foot disorders 
include Diagnostic Code 5278 for acquired claw foot (pes 
cavus), and Diagnostic Code 5283 for malunion or nonunion of 
tarsal or metatarsal bones.  A rating of 20 percent is also 
provided for moderately severe malunion or nonunion of tarsal 
or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Code 5283 
(2004). cited above.  However, the Board finds, that a rating 
under these codes is not assignable because the veteran's 
service-connected hammer toes of the right and left foot are 
more appropriately rated under Diagnostic Code 5282, the 
diagnostic code specifically intended to rate hammer toes.  
There are no findings of claw foot or malunion or nonunion of 
tarsal or metatarsal bones.  Thus, there is no basis for a 
rating in excess of 10 percent under any of these diagnostic 
codes.  

Thus, the Board finds that the preponderance of the evidence 
does not support a rating in excess of 10 percent for hallux 
valgus of the right foot.  Thus, the claim for increased 
rating in excess of 10 percent for hallux valgus of the right 
foot is denied.  

D.  Hallux Valgus - Left Foot

VA examination of August 2002 noted mild hallux valgus of the 
left foot with calluses beneath the 1st and 3rd metatarsal 
heads.  VA examination in January 2005 reveal complaints of 
severe pain with calluses formation on both feet, weakness 
and swelling of the feet with intermittent redness.  The 
veteran reported that he could only wear slip on shoes, that 
he could only stand for 10 minutes, and walking was limited 
to 20 yards due to extreme pain.  He reported that he soaked 
his feet in Epsom salts for relief and used a cane to aid in 
ambulation.  Examination revealed tenderness of the plantar 
surface especially over callus formations and bilateral 
moderate hallux valgus.  Examination of the right foot 
revealed callus formations beneath the 2nd toe and at the 4th 
and 5th metatarsal heads, deformity of the 2nd toe which 
rotated and subluxed beneath the 3rd toe.  Examination of the 
left foot revealed callus formations under the 1st and 3rd 
metatarsal heads.  There is obvious pain on weightbearing due 
to the callosities of both feet and the veteran walks 
methodically trying to stay off the callosities.  The 
examiner stated that the veteran's hallux valgus on either 
foot is not the equivalent to loss or amputation of the great 
toe.  The diagnoses included hallux valgus status post 
surgery with recurrent deformity of both feet.

As noted, hallux valgus is rated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5280.  Under the regulatory 
provision of Diagnostic Code 5280, a rating of 10 percent is 
warranted for severe unilateral hallux valgus if the extent 
of disability is equivalent to amputation of the great toe.  
A 10 percent rating is also warranted for postoperative 
unilateral hallux valgus with resection of the metatarsal 
head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  A 10 percent 
rating is the maximum rating available under Diagnostic Code 
5280.  Id.  

In this case, the evidence shows that the severity of the 
hallux valgus of the right foot and the left foot are 
similar.  Specifically, the January 2005 VA examination 
report noted surgical repair with recurrent deformity of both 
feet.  As such, the Board finds that a 10 percent rating for 
the service-connected hallux valgus of the left foot is 
warranted.  

The Board considered other potentially applicable 
regulations, including the criteria for a rating in excess of 
10 percent under the other diagnostic codes, to include 
Diagnostic Code 5284, Diagnostic Code 5278, Diagnostic Code 
5283.  

Under Diagnostic Code 5284 for other foot injuries, a 
moderate disability warrants a 10 disability percent rating.  
A moderately severe disability warrants a 20 percent 
disability rating, and a severe disability warrants a 30 
percent disability rating.  38 C.F.R. § 4.71a (2004).   Here, 
the Board notes that the veteran has other foot disorders to 
include bilateral pes planus and hallux valgus of both feet, 
which are already service connected and separately rated.  
Accordingly, rating the veteran under Diagnostic Code 5284 
would result in pyramiding, i.e., rating the same 
manifestations under different diagnoses.  38 C.F.R. § 4.14 
(2004).  Pyramiding is to be avoided.

Other potentially applicable diagnostic codes which provide 
for a rating in excess of 10 percent for foot disorders 
include Diagnostic Code 5278 for acquired claw foot (pes 
cavus), and Diagnostic Code 5283 for malunion or nonunion of 
tarsal or metatarsal bones.  A rating of 20 percent is also 
provided for moderately severe malunion or nonunion of tarsal 
or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Code 5283 
(2004).  There are no findings of claw foot or malunion or 
nonunion of tarsal or metatarsal bones.  Thus, there is no 
basis for a rating in excess of 10 percent under any of these 
diagnostic codes.  

Thus, the Board finds that the evidence supports a 10 percent 
rating, but no higher, for hallux valgus of the left foot.    

Extraschedular

The above determination is based upon consideration of 
applicable provisions of the rating schedule. Additionally, 
however, there is no showing that the veteran's bilateral pes 
planus, hammer toes of the left foot, hammer toes of the 
right foot, hallux valgus of the right foot, and hallux 
valgus of the left foot currently under consideration 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2004).

In summary, the Board concludes that the preponderance of the 
evidence is against increased evaluations for bilateral pes 
planus, hammer toes of the right foot, hammer toes of the 
left foot, and hallux valgus of the right foot.  Since the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, 
those claims are denied.  The evidence supports a finding 
that the veteran's hallux valgus of the left foot warrants an 
increased rating of 10 percent rating, but the preponderance 
of the evidence is against an evaluation in excess of 10 
percent for hallux valgus of the left foot. 


ORDER

A disability rating in excess of 50 percent for the service-
connected bilateral pes planus is denied.  

A disability rating in excess of 10 percent for the service-
connected hammertoes of the right foot is denied.  

A disability rating in excess of 10 percent for the service-
connected hammertoes of the left foot is denied.  

A disability rating in excess of 10 percent for the service-
connected hallux valgus of the right foot is denied.  

A disability rating of 10 percent, but no more, is granted 
for the service-connected hallux valgus of the left foot, 
subject to the laws and regulations governing the payment of 
monetary benefits.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


